Citation Nr: 1328678	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  12-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease, status post coronary artery bypass graft surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 through July 1969.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for ischemic heart disease, status post coronary artery bypass graft surgery and assigned a 10 percent initial disability rating.  The Veteran has perfected a timely appeal as to the assigned initial disability rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2013 statement, the Veteran expressed his desire for a Travel Board hearing, before a Board member, to be held at the Cleveland RO.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be afforded to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107  (West 2002) and 38 C.F.R. §§ 20.703 , 20.704.  Although the Veteran previously failed to report for a personal hearing, he indicated in his July 2013 letter that he was out of town and did not receive notice.  Accordingly, and because the RO schedules Travel Board hearings, this matter must be remanded to the RO in order to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


